Opinion issued November 7, 2002

 
 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00527-CV
____________

DONALD KEITH LUCAS, Appellant

V.

KIMBERLY KAY HESSONG, Appellee



On Appeal from the 387th District Court
Fort Bend County, Texas
Trial Court Cause No. 83,625



O P I N I O N
 This is an appeal from a judgment signed on April 9, 2002.  A motion for new
trial and notice of appeal were filed on May 8, 2002. 
	On September 5, 2002, this Court sent appellant a notice informing him that
the district clerk had advised this Court that the reason the clerk's record had not been
filed was because appellant had not paid for it.  The notice also informed appellant
that this Court might dismiss his appeal for want of prosecution unless within 15 days
of the date of the notice he made arrangements to pay for the record and provided this
Court with proof of payment.  The 15 days have expired and appellant has not
responded to this Court's September 5 notice.
	Accordingly, appellant's appeal is dismissed for want of prosecution.  See 
Tex. R. App. P. 42.3(c).
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Radack.
Do not publish.  Tex. R. App. P. 47.